Exhibit 10.22

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (this “Agreement”) is made as of May 25, 2005 (the
“Effective Date”), between American Tire Distributors Holdings, Inc., a Delaware
corporation (the “Company”), and «NAME» (the “Optionee”).

RECITALS

A. The Company has adopted the 2005 Management Stock Incentive Plan (the
“Plan”), a copy of which has been provided to the Optionee.

B. The Company desires to grant the Optionee the opportunity to acquire a
proprietary interest in the Company to encourage the Optionee’s contribution to
the success and progress of the Company.

C. In accordance with the Plan, the Committee (as defined in the Plan) has
granted to the Optionee a non-qualified option to purchase shares of Series A
Common Stock, $0.01 par value per share, of the Company (the “Series A Stock”)
subject to the terms and conditions of the Plan and this Agreement.

AGREEMENTS

1. Definitions. Capitalized terms used herein shall have the following meanings:

“Act” is defined in Section 11(a).

“Agreement” means this Stock Option Agreement.

“Approved Sale” means a transaction or a series of related transactions which
results in any person or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended) acquiring more than
fifty percent (50%) of the economic beneficial interest in the equity securities
or business of the Company (disregarding for this purpose any disparate voting
rights attributable to the outstanding stock of the Company), whether pursuant
to the sale of the stock, the sale of the assets, or a merger or consolidation
(other than, in any case, a sale or transfer of stock by an Initial Stockholder
or affiliate thereof to (i) another Initial Stockholder or affiliate thereof, or
(ii) a non-U.S. entity with respect to which Investcorp S.A. or affiliate
thereof has an administrative relationship with respect to shares of the
Company).

“ATDH” means ATD Holdings Limited.

“Cause” has the meaning ascribed to such term in the Employment Agreement.

“Certificate of Incorporation” means the certificate of incorporation of the
Company, as amended or restated from time to time.

“Closing Date” means March 31, 2005.

“Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

“Committee” has the meaning ascribed to such term in the Plan.

“Company” is defined in the preamble.

“Cost” is defined as the Exercise Price.

“Disability” has the meaning ascribed to such term in the Employment Agreement.

“EBITDA” is defined in Section 3(a).

“Effective Date” is defined in the preamble.

“Employment Agreement” means that certain Employment Agreement, dated as of
«EMP_AGMT_DATE», by and between American Tire Distributors, Inc. and Optionee.

“Exercise Price” is defined in Section 2.

“Fair Market Value” means the value of an Option Share calculated pursuant to
Section 9(b) as of the applicable date of determination.

“Fiscal Year” means the fiscal year of the Company.

“Good Reason” has the meaning ascribed to such term in the Employment Agreement.

“Initial Public Offering” means the sale of any of the common stock of the
Company pursuant to a registration statement that has been declared effective
under the Act, if as a result of such sale (i) the issuer becomes a reporting
company under Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as
amended, and (ii) such stock is traded on the New York Stock Exchange or the
American Stock Exchange, or is quoted on the NASDAQ National Market System or is
traded or quoted on any other national stock exchange or national securities
system.

“Initial Stockholder” means, collectively, ATDH and any other Cayman Islands
domiciled entity with whom an affiliate of ATDH has an administrative
relationship with respect to shares of the Company who became a shareholder of
the Company as of the Closing Date and any transferees of ATDH or such
shareholders who have such an administrative relationship prior to an Approved
Sale or Initial Public Offering.

“Option” is defined in Section 2.

“Optionee” is defined in the preamble.

“Option Shares” is defined in Section 2.

“Participant Committee” has the meaning ascribed to such term in the Plan.

“Permitted Transferee” is defined in Section 5.

 

2



--------------------------------------------------------------------------------

“Person” means and includes an individual, a partnership, a corporation, a
limited liability company, a trust, a joint venture, an unincorporated
organization and any governmental or regulatory body or agency or other
authority.

“Plan” is defined in recital A.

“Repurchase Period” and “Repurchase Right” are defined in Section 9(a).

“Series A Stock” is defined in recital C.

“Subsidiary” means any joint venture, corporation, partnership, limited
liability company or other entity as to which the Company, whether directly or
indirectly, has more than fifty percent (50%) of the voting power or rights to
capital or profits.

“Termination Date” means the date on which the Optionee ceases to be employed by
the Company or any Subsidiary for any reason.

2. Grant of Option. The Company grants to the Optionee the right and option (the
“Option”) to purchase, on the terms and conditions hereinafter set forth, all or
any part of «M    OF  SHARES» shares of Series A Stock (the “Option Shares”), at
the purchase price of «PRICE» per Option Share (as such amount may be adjusted,
the “Exercise Price”), on the terms and conditions set forth herein. The Option
is not intended to be, and shall not be, an incentive stock option under
Section 422 of the Code.

3. Exercisability.

(a) The Option shall become exercisable to the extent of one-fifth (1/5) of the
number of Option Shares as of the end of each Fiscal Year set forth on Exhibit 1
of this Agreement if the Company’s Earnings Before Interest, Taxes, Depreciation
and Amortization (“EBITDA”), as defined on Exhibit 1, equals or exceeds the
Target annual EBITDA amount set forth in column (A) of Exhibit 1 with respect to
such Fiscal Year. If, as of the end of any Fiscal Year set forth on Exhibit 1,
the Company’s cumulative annual EBITDA amount as of and the end of such Fiscal
Year equals or exceeds the Cumulative Target EBITDA amount set forth in column
(B) of Exhibit 1 with respect to such Fiscal Year, the Option shall become
exercisable to the extent that it did not become exercisable, but would have
become exercisable had the Company achieved its Target annual EBITDA amounts for
that and each of such preceding Fiscal Years.

(b) Notwithstanding Section 3(a): (i) upon the occurrence of an Initial Public
Offering, in which case the schedule set forth in Section 3(a) shall not apply
to the extent that the Option is not yet exercisable, the Optionee shall have
the right (A) to exercise one-third (1/3) of the unexercisable portion of the
Option on the first anniversary of the Initial Public Offering; (B) to exercise
an additional one third (1/3) of such unexercisable portion on the second
anniversary of the Initial Public Offering; (C) to exercise the balance of such
unexercisable portion on the third anniversary of the Initial Public Offering;
and (D) to exercise all of the unexercisable portion of the Option in the event
the offering price of the Initial Public Offering would represent at least a
twenty-five percent (25%) annual internal rate of return on the investment made
by the Initial Stockholder in the Company (measured from the Closing Date
through the date of the Initial Public Offering), provided, in each case, that
the Optionee remains continuously employed by the Company through the relevant

 

3



--------------------------------------------------------------------------------

anniversary or Initial Public Offering, as applicable; (ii) upon the occurrence
of an Approved Sale prior to an Initial Public Offering, in which case neither
the schedule set forth in Section 3(a) nor the schedule set forth in clause
(i) shall apply with respect to the portion of the Option not yet exercisable,
the Optionee shall have the right to exercise (A) up to fifty percent (50%) of
such unexercisable portion if the Initial Stockholder has realized as of such
Approved Sale at least a fifteen percent (15%) annual internal rate of return on
the investment made by the Initial Stockholder in the Company (measured from the
Closing Date through the date of closing of the Approved Sale and taking into
account the Approved Sale), (B) up to seventy-five percent (75%) of such
unexercisable portion if the Initial Stockholder has realized as of such
Approved Sale at least a twenty percent (20%) annual internal rate of return on
the investment made by the Initial Stockholder in the Company (measured from the
Closing Date through the date of closing of the Approved Sale and taking into
account the Approved Sale), and (C) up to one-hundred percent (100%) of such
unexercisable portion if the Initial Stockholder has realized as of such
Approved Sale at least a twenty-five percent (25%) annual internal rate of
return on the investment made by the Initial Stockholder in the Company
(measured from the Closing Date through the date of closing of the Approved Sale
and taking into account the Approved Sale); provided, in each case, that the
Optionee remains continuously employed by the Company through the closing of the
Approved Sale; and (iii) upon the seventh (7th) anniversary of the Effective
Date, provided the Optionee remains continuously employed by the Company through
such anniversary, any unexercisable portion of Option that has not previously
expired pursuant to this Agreement shall immediately become fully exercisable.
To the extent any portion of this Option becoming exercisable would have the
effect of causing any such threshold annual internal rate of return to not be
attained, as much as possible of the applicable percentage of this Option shall
instead become exercisable that would permit such threshold to be attained.

4. Expiration.

(a) The exercisable portion of the Option shall expire on the earlier of (i) the
thirtieth (30th) calendar day after the seventh (7th) anniversary of the
Effective Date, (ii) the thirtieth (30th) calendar day after the Termination
Date if the Optionee resigns from the Company without Good Reason, (iii) the
Termination Date if the Optionee is terminated for Cause by the Company,
(iv) one (1) year after the Termination Date if the Optionee’s employment is
terminated by reason of death or Disability and (v) the ninetieth
(90th) calendar day after the Termination Date if the Optionee resigns for Good
Reason or is terminated by the Company without Cause.

(b) The unexercisable portion of the Option shall expire on the earlier to occur
of (i) the Termination Date (subject to Section 3(b)(iii)), provided that, in
the case where the Optionee resigns for Good Reason or the employment of the
Optionee is terminated by the Company without Cause or due to death or
Disability prior to an Initial Public Offering or an Approved Sale, the
unexercisable portion of the Option scheduled to become exercisable based on the
Company’s EBITDA performance for the Fiscal Year in which the Termination Date
occurs shall not terminate until the thirtieth (30th) calendar day following the
date on which the Optionee received notice of the EBITDA performance for such
Fiscal Year, and a pro rata portion (equal to the ratio that the number of
calendar days that have elapsed in such Fiscal Year prior to the Termination
Date bears to 365) of the applicable portion of the Option so scheduled to
become exercisable shall become exercisable as if the Optionee’s employment had
not been terminated (subject to and based on meeting applicable EBITDA
performance levels), and (ii) an Approved Sale (except as set forth in
Section 3(b)(ii)).

 

4



--------------------------------------------------------------------------------

5. Nontransferability. The Option shall not be transferable by the Optionee
except that the Optionee may transfer the Option to (a) his or her spouse,
child, estate, personal representative, heir or successor, (b) a trust for the
benefit of the Optionee or his or her spouse, child or heir, or (c) a
partnership or limited liability company the partners or members of which
consist solely of the Optionee and/or his or her spouse, child, heir, and/or
successor (each, a “Permitted Transferee”) and the Option is exercisable, during
the Optionee’s lifetime, only by him or her or a Permitted Transferee, or, in
the event of the Optionee’s death or Disability, his or her executor, guardian
or legal representative; provided, however, that no transfer shall be permitted
if such transfer is made in connection with an Internal Revenue Service “listed
transaction”. More particularly (but without limiting the generality of the
foregoing), the Option may not be assigned, transferred (except as aforesaid),
pledged or hypothecated in any way (whether by operation of law or otherwise),
and shall not be subject to execution, attachment or similar process. Any
assignment, transfer, pledge, hypothecation or other disposition of the Option
contrary to the provisions hereof, and the levy of any attachment or similar
process upon the Option that would otherwise effect a change in the ownership of
the Option, shall terminate the Option; provided, however, that, in the case of
the involuntary levy of any attachment or similar involuntary process upon the
Option, the Optionee shall have thirty (30) calendar days after notice thereof
to cure such levy or process before the Option terminates. This Agreement shall
be binding on and enforceable against any person who is a Permitted Transferee
of the Option.

6. Adjustments; Effect of Approved Sale.

(a) If the shares of Series A Stock are changed into or exchanged for a
different number or kind of shares or securities as the result of any one or
more reorganizations, recapitalizations, stock splits, reverse stock splits,
stock dividends, stock distributions or similar events, an appropriate
adjustment shall be made in the number and kind of shares subject to the Option,
and in the Exercise Price for each share subject to the Option. No fractional
interests shall be issued on account of any such adjustment unless the Committee
specifically determines to the contrary, and the Committee may provide for such
customary cash-in-lieu of fractional interests provisions as it deems
appropriate.

(b) In the event of an Approved Sale, the exercisable but unexercised portion of
the Option will be subject to one of the following, as applicable: (i) in the
event of an Approved Sale in which the holders of shares of Series A Stock are
receiving predominantly cash proceeds, if the definitive agreement governing
such Approved Sale so provides, effective as of the consummation of such
Approved Sale, the exercisable but unexercised portion of the Option shall be
automatically cancelled and the Optionee shall be entitled to receive in cash
the per share consideration payable to such holders in such Approved Sale less
the Exercise Price attributable to such unexercised portion of the Option and
any applicable tax withholding obligations; (ii) in the event of an Approved
Sale structured as a stock-for-stock merger, exchange or similar transaction, if
the definitive agreement governing such Approved Sale so provides, effective as
of the consummation of such Approved Sale, the exercisable but unexercised
portion of the Option shall automatically be converted into an option to
purchase the type of securities into which the shares of Series A Stock are
being converted in such Approved Sale, with appropriate

 

5



--------------------------------------------------------------------------------

adjustments to the per share Exercise Price and number of shares covered thereby
based on the exchange ratio in such transaction as determined by the Committee
in its discretion (subject to customary provisions for cash-in-lieu of
fractional shares as and if determined appropriate by the Committee); or
(iii) if neither clause (i) nor clause (ii) of this Section 6(b) is applicable,
the exercisable but unexercised portion of the Option shall automatically
terminate as of the consummation of such Approved Sale provided that the Company
has given written notice to the Optionee at least fifteen (15) calendar days
prior to the consummation of such Approved Sale and afforded the Optionee the
opportunity to exercise such exercisable but unexercised portion (conditioned on
the actual consummation of such Approved Sale) through the close of business on
the day immediately preceding the scheduled date of such consummation (with the
Optionee having the right to then exercise such portion as would otherwise
become exercisable as of such consummation pursuant to the terms of
Section 3(b)). Unless otherwise determined by the Committee, in the event of an
Approved Sale, the unexercisable portion of the Option shall automatically
terminate upon the consummation of such Approved Sale.

7. Exercise of the Option. Prior to the expiration or termination thereof, the
Optionee may exercise the exercisable portion of the Option from time to time in
whole or in part. Upon electing to exercise the Option, the Optionee shall
deliver to the Secretary of the Company a written and signed notice of such
election setting forth the number of Option Shares the Optionee has elected to
purchase and shall at the time of delivery of such notice tender cash or a
cashier’s or certified bank check to the order of the Company for the full
Exercise Price of such Option Shares and any amount required pursuant to
Section 17 hereof; provided that the Optionee may satisfy any amount required
pursuant to Section 17 hereof by having the Company withhold an equivalent
amount of exercisable Option Shares upon exercise. The Committee may, in its
discretion, permit payment of the Exercise Price in such other form or in such
other manner as may be permissible under the Plan and under any applicable law.

8. Restrictions on Transfers of Shares Issuable Upon Exercise. Subject to
Section 9 hereof, prior to the earlier of (A) one hundred eighty (180) days
following an Initial Public Offering or (B) an Approved Sale, the Option Shares
shall not be transferable or transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) except that the Optionee may
transfer the Option Shares (i) to a Permitted Transferee, as defined in
Section 5, or (ii) as provided for in Sections 4 and 5 of the Certificate of
Incorporation. This Agreement shall be binding on and enforceable against any
person who is a Permitted Transferee of the Option Shares except a person who
acquires the Option Shares pursuant to Section 4 or 5 of the Certificate of
Incorporation or as part of the Initial Public Offering. The stock certificates
issued to evidence Option Shares upon exercise of the Option hereunder shall
bear a legend referring to this Agreement and the restrictions contained herein.

9. Repurchase of Option Shares.

(a) In the event that Optionee ceases to be employed by the Company for any
reason prior to an Initial Public Offering or Approved Sale, the Company, during
the sixty (60) calendar days following the Termination Date (the “Repurchase
Period”), shall, subject to Section 9(d), have the right to purchase all or any
portion of the Option Shares (the “Repurchase Right”). The purchase price for
each Option Share purchased under this Section 9(a) shall equal Fair Market
Value; provided, however, that (i) if Optionee resigns

 

6



--------------------------------------------------------------------------------

without Good Reason prior to the first anniversary of the Effective Date or is
terminated for Cause prior to the first anniversary of the Effective Date the
purchase price for each Option Share shall equal Cost and (ii) if Optionee
resigns without Good Reason after the first anniversary of the Effective Date
but prior to the third anniversary of the Effective Date or is terminated for
Cause at any time after the first anniversary of the Effective Date, the
purchase price shall equal the lower of Fair Market Value or Cost. If the
Company elects to purchase some or all of the Option Shares, it shall notify
Optionee, and any Permitted Transferee thereof that then holds Option Shares, at
or before the end of the Repurchase Period of such election and the purchase
price shall for the Option Shares to be purchased shall be paid in cash to the
Optionee, and/or his or her Permitted Transferee or Permitted Transferees, as
the case may be, at a time set by the Company within thirty (30) calendar days
after the end of the Repurchase Period, provided that Optionee, and any
Permitted Transferee thereof that then holds Option Shares, has presented to the
Company a stock certificate or certificates evidencing the Option Shares to be
purchased (or an affidavit of loss with respect thereto) duly endorsed for
transfer. If Optionee fails to deliver such stock certificate or certificates
(or an affidavit of loss with respect thereto) duly endorsed for transfer, the
Option Shares represented thereby shall be deemed to have been purchased upon
(i) the payment by the Company of the purchase price for the purchased Option
Shares to Optionee or his or her Permitted Transferee or Permitted Transferees
or (ii) notice to Optionee or such Permitted Transferee or Permitted Transferees
that the Company is holding the purchase price for the purchased Option Shares
for the account of Optionee, and/or his Permitted Transferee or Permitted
Transferees, as the case may be, and upon such payment or notice, Optionee,
and/or his or her Permitted Transferee or Permitted Transferees, as the case may
be, will have no further rights in or to such Option Shares. The Company may
assign its rights under this Section 9(a) to ATDH or an affiliate of the
Company. If Option Shares have been transferred by Optionee to a Permitted
Transferee, any Option Shares purchased under this Section 9(a) shall be
purchased from Optionee and any such Permitted Transferee on a pro rata basis.
If, after Optionee’s termination, the Option Shares are not purchased pursuant
to this Section 9(a), the restrictions on transfer thereof contained in this
Agreement shall terminate and be of no further force and effect.

(b) The Fair Market Value of Option Shares to be purchased hereunder by the
Company, ATDH or an affiliate of the Company, as the case may be, shall be
determined in good faith by the Company’s Board of Directors as of the
Termination Date, unless and to the extent Section 9(d) applies, in which case
the determination will be as of the date of exercise of the Repurchase Right.
The Fair Market Value shall be based on an assumed sale of 100% of the
outstanding capital stock of the Company (without reduction for minority
interest, lack of voting rights or lack of liquidity of the Option Shares) and
derived from reasonable and customary valuation methodology. If such
determination of the Fair Market Value is challenged by the Optionee, a mutually
acceptable investment banker or appraiser shall establish the Fair Market Value
as of the date of valuation referenced by the Board of Directors. The investment
banker’s or appraiser’s determination shall be conclusive and binding on the
Company and the Optionee. Upon request by the Optionee, the Company shall make
available to the Optionee a description of the methodology employed by the
investment banker or appraiser in making the determination of Fair Market Value,
which description shall include, to the extent relevant, a listing of companies
used in comparing market and transaction valuations, the range of multiples
applied, and the terminal valuation, discount factor and multiples used in any
discounted cash flow analysis. The Company shall bear all costs incurred in
connection with the services of such investment banker or appraiser

 

7



--------------------------------------------------------------------------------

unless (i) the Fair Market Value established by such investment banker or
appraiser is less than or equal to 120% but more than 110% of the determination
challenged by the Optionee, in which case the Optionee shall promptly pay or
reimburse the Company fifty percent (50%) for such costs, or (ii) the Fair
Market Value established by such investment banker or appraiser is equal to or
less than 110% of the determination challenged by the Optionee, in which case
the Optionee shall promptly pay or reimburse the Company for one hundred percent
(100%) of such costs. If the Optionee and the Company cannot agree upon an
investment banker or appraiser, they shall each choose an investment banker or
appraiser and the two shall choose a third investment banker or appraiser who
shall establish the Fair Market Value.

(c) The Optionee shall not be considered to have ceased to be employed by the
Company for purposes of this Agreement if the Optionee continues to be employed
by the Company or an affiliate thereof.

(d) In the event that (i) on the Termination Date, Optionee owns Option Shares
that have not been owned by the Optionee for a period of at least six
(6) months, and/or (ii) following the Termination Date, the Optionee exercises
any then outstanding vested Option pursuant to this Agreement, with respect to
all such Option Shares, the Repurchase Period will not commence on the
Termination Date but rather will commence on the first date on which all such
Option Shares have been owned by Optionee for six (6) months and a day.

10. Lock-Up Arrangements. If requested in writing by the underwriters for an
underwritten public offering of common stock of the Company, each Optionee who
is a party to this Agreement shall agree not to sell or transfer any Option
Shares (other than Option Shares being registered in such offering) without the
consent of such underwriters for a period of at least (a) one hundred eighty
(180) calendar days following the effective date of the registration statement
relating to the Initial Public Offering, and (b) ninety (90) calendar days
following the effective date of the registration statement relating to any other
underwritten public offering.

11. Compliance with Legal Requirements.

(a) No Option Shares shall be issued or transferred pursuant to this Agreement
unless and until all legal requirements applicable to such issuance or transfer
have, in the opinion of counsel to the Company, been satisfied. Such
requirements may include, but are not limited to, registering or qualifying such
Option Shares under any state or federal law, satisfying any applicable law
relating to the transfer of unregistered securities or demonstrating the
availability of an exemption from applicable laws, placing a legend on the
Option Shares to the effect that they were issued in reliance upon an exemption
from registration under the Securities Act of 1933, as amended (the “Act”), and
may not be transferred other than in reliance upon Rule 144 or Rule 701
promulgated under the Act, if available, or upon another exemption from the Act,
or obtaining the consent or approval of any governmental regulatory body.

(b) The Optionee understands that the Company intends for the offering and sale
of Option Shares to be effected in reliance upon Rule 701 or another available
exemption from registration under the Act, and that the Company is under no
obligation to register for resale the Option Shares issued upon exercise of the
Option. In connection with

 

8



--------------------------------------------------------------------------------

any issuance or transfer of Option Shares, the person acquiring the Option
Shares shall, if requested by the Company, provide information and assurances
satisfactory to counsel to the Company with respect to such matters as the
Company reasonably may deem desirable to assure compliance with all applicable
legal requirements.

12. Subject to Certificate of Incorporation. The Optionee acknowledges that the
Option Shares are subject to the terms of the Certificate of Incorporation.

13. No Interest in Shares Subject to Option. Neither the Optionee nor any
beneficiary or other person claiming under or through the Optionee shall have
any right, title, interest or privilege in or to any shares of stock allocated
or reserved pursuant to the Plan or subject to this Agreement except as to such
Option Shares, if any, as shall have been issued to such person upon a valid
exercise of an Option or any part thereof.

14. Plan Controls. The Option hereby granted is subject to, and the Company and
the Optionee agree to be bound by, all of the terms and conditions of the Plan
as the same may be amended from time to time in accordance with the terms
thereof; provided that, no such amendment shall be effective as to the Option
without the Optionee’s consent insofar as it adversely affects the Optionee’s
material rights under this Agreement, which consent will not be unreasonably
withheld by the Optionee; and provided further that, the Participant Committee
shall not have the authority to approve any amendment to this Agreement or waive
any provision hereof without the Optionee’s consent.

15. Not an Employment Contract. Nothing in the Plan, this Agreement or any other
instrument executed pursuant hereto or thereto shall confer upon the Optionee
any right to continue in the employ of the Company or any Subsidiary or shall
affect the right of the Company or any Subsidiary to terminate the employment of
the Optionee with or without Cause.

16. Governing Law. All terms of and rights under this Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to principles of conflicts of law.

17. Taxes. The Committee may, in its discretion, make such provisions and take
such steps as it may deem necessary or appropriate for the withholding of all
federal, state, local and other taxes required to be withheld with respect to
the issuance or exercise of the Option including, but not limited to, deducting
the amount of any such withholding taxes from any other amount then or
thereafter payable to the Optionee, requiring the Optionee to pay to the Company
the amount required to be withheld or to execute such documents as the Committee
deems necessary or desirable to enable it to satisfy the Company’s withholding
obligations, or by any other means provided in the Plan.

18. No Further Payments. For the avoidance of doubt and notwithstanding any
other provision of this Agreement or any other plan, agreement or arrangement
with the Company or any of its affiliates to the contrary, to the extent any
payment or benefit (including non-cash benefits) provided under this Agreement
(including without limitation Section 3(b)(i) or 3(b)(ii)) or any other plan,
agreement or arrangement with the Company or any of its affiliates, either alone
or together with such other payments and benefits (including non-cash benefits)
which Executive receives or is entitled to receive from the Company or any of
its affiliates, would result in the Executive being subject to the excise tax
imposed by

 

9



--------------------------------------------------------------------------------

Section 4999 of the Internal Revenue Code of 1986, as amended (or any successor
provision), with respect to such payment or benefit, neither the Company nor any
of its affiliates shall be obligated to pay any amount to Executive (or to any
other party on behalf of Executive) as a result of, or in respect of, such
excise tax.

19. Notices. All notices, requests, demands and other communications pursuant to
this Agreement shall be in writing and shall be deemed to have been duly given
if delivered in person or by facsimile or sent by nationally-recognized
overnight courier or first class registered or certified mail, return receipt
requested, postage prepaid, to the other party at the following addresses (or at
such other address as shall be given in writing by either party to the other):

If to the Company to:

American Tire Distributors Holdings, Inc.

12200 Herbert Wayne Court, Suite 150

Huntersville, NC 28078

Facsimile: (704) 947-1919

Attention: J. Michael Gaither

With a copy to:

Gibson, Dunn & Crutcher LLP

200 Park Avenue, 47th Floor

New York, New York 10166-0193

Facsimile: (212) 351-4035

Attention: E. Michael Greaney, Esq.

If to the Optionee to the address set forth below the Optionee’s signature
below.

20. Amendments and Waivers. This Agreement may be amended, and any provision
hereof may be waived, only by a writing signed by the party to be charged.

21. Entire Agreement. This Agreement, together with the Plan, sets forth the
entire agreement and understanding between the parties as to the subject matter
hereof and supersedes all prior oral and written and all contemporaneous oral
discussions, agreements and understandings of any kind or nature.

22. Separability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the maximum extent possible.

23. Headings. The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect.

 

10



--------------------------------------------------------------------------------

24. Counterparts. This Agreement may be executed by facsimile in two
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument.

25. Further Assurances. Optionee shall cooperate and take such action as may be
reasonably requested by the Company in order to carry out the provisions and
purposes of this Agreement.

26. Remedies. In the event of a breach by any party to this Agreement of its
obligations under this Agreement, any party injured by such breach, in addition
to being entitled to exercise all rights granted by law, including recovery of
damages, shall be entitled to specific performance of its rights under this
Agreement. The parties agree that the provisions of this Agreement shall be
specifically enforceable, it being agreed by the parties that the remedy at law,
including monetary damages, for breach of any such provision will be inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is hereby waived.

27. Arbitration. Any dispute, claim or controversy arising out of or relating to
this Agreement, including without limitation any dispute, claim or controversy
concerning validity, enforceability, breach or termination hereof or any
dispute, claim or controversy concerning bad faith or breach in the computation
of EBITDA, shall be finally settled by arbitration in accordance with the
then-prevailing Commercial Arbitration Rules of the American Arbitration
Association, as modified herein (“Rules”). There shall be one arbitrator who
shall be jointly selected by the parties. If the parties have not jointly agreed
upon an arbitrator within twenty (20) calendar days of respondent’s receipt of
claimant’s notice of intention to arbitrate, either party may request the
American Arbitration Association to furnish the parties with a list of names
from which the parties shall jointly select an arbitrator. If the parties have
not agreed upon an arbitrator within ten (10) calendar days of the transmittal
date of the list, then each party shall have an additional five (5) calendar
days in which to strike any names objected to, number the remaining names in
order of preference, and return the list to the American Arbitration
Association, which shall then select an arbitrator in accordance with Rule 13 of
the Rules. The place of arbitration shall be New York, New York. By agreeing to
arbitration, the parties hereto do not intend to deprive any court of its
jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment or
other order in aid of arbitration. The arbitration shall be governed by the
Federal Arbitration Act, 9 U.S.C. §§ 1-16. Judgment upon the award of the
arbitrator may be entered in any court of competent jurisdiction. Each party
shall bear its or his own costs and expenses in any such arbitration and
one-half of the arbitrator’s fees and expenses.

28. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted successors and assigns.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC. By:  

 

Name:   Richard P. Johnson Title:   Chairman and CEO OPTIONEE:

 

Name:   «NAME» Address:   «Address»  

Accepted and agreed to for purposes of Section 9 only:

 

ATD HOLDINGS LIMITED By:  

 

Name:   The Director Ltd. Title:   Director



--------------------------------------------------------------------------------

EXHIBIT 1

EARNINGS BEFORE INTEREST, TAXES,

DEPRECIATION AND AMORTIZATION

(IN MILLIONS OF DOLLARS)

 

Fiscal Year

   (A)
Target    (B)
Cumulative
Target

2005

   $ 81.1    $ 81.1

2006

   $ 90.3    $ 171.4

2007

   $ 98.4    $ 269.8

2008

   $ 106.6    $ 376.4

2009

   $ 113.7    $ 490.1

Earnings Before Interest, Taxes, Depreciation and Amortization (“EBITDA”) is
defined as Consolidated Net Income (loss) of the Company and its Subsidiaries as
it would appear on a statement of income (loss) of the Company prepared in
accordance with U.S. GAAP, consistently applied, which shall (i) exclude or be
otherwise adjusted for acquisitions and additional equity contributions to the
extent such acquisitions and/or equity contributions are determined by the Board
of Directors in good faith to materially affect target EBITDA for any particular
Fiscal Year, (ii) reflect a reduction for all management and employee bonuses
payable with respect to the Fiscal Year and (iii) be adjusted for any material
Board of Directors approved amendment to the capital expenditure plan; plus
(minus), to the extent such amounts are otherwise taken into account in
determining EBITDA (prior to adjustment), the following:

 

  1. Any provision (benefit) for taxes (including franchise taxes) deducted
(added) in calculating such consolidated net income (loss); plus

 

  2. Any interest expense (net of interest income), deducted in calculating such
consolidated net income (loss); plus

 

  3. Amortization expenses deducted in calculating consolidated net income
(loss); plus

 

  4. Depreciation expense deducted in calculating consolidated net income
(loss); plus

 

  5. Management fees paid to Investcorp; plus (minus)

 

  6. Any unusual losses (gains) deducted (added) in calculating consolidated net
income (loss). (Unusual items are intended to include transactions considered
outside the ordinary course of business. EBITDA will be adjusted to eliminate
the effects, if any, of such transactions, the intent being to calculate EBITDA
as if such transactions had not occurred); plus (minus)

 

  7. Any compensation expense (income) deducted (added) in calculating
consolidated net income (loss) attributable to transactions involving equity
securities of the Company or its Subsidiaries.

EBITDA shall be computed and determined by the Board of Directors in good faith.
The Participant and his or her representative shall be provided reasonable
opportunity to review the computation of EBITDA and reasonable access to the
data and information supporting such computation, but the Board of Directors’
determination shall be conclusive and binding.

 

13